AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT

for the
District of Maryland

 

 

 

United States of America )
v. )
Case No.
PARIS M. PHILPOTT-CRUZ ) .
1/1994; SSN ***-**-9816 ) 19-mj- fut] - QLS
1130 Pewter Court, Bowie, MD 20716 )
YOB 1994 )
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 2, 2019 in the county of Prince George's in the
District of Maryland , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. Sec. 1711 did, being a Postal Service employee, convert to her own use money and

property coming into her hands and under her control in the execution and
under color of her employment, and willfully did fail to account for such
money and property when required to do so by law and the regulation of the
Postal Service.

This criminal complaint is based on these facts:

See attached affidavit

Continued on the attached sheet.

 

 

Complainant’s signature

S.A. Barrington Cameron, USPS OIG

 

Printed name and title

Sworn to before me and signed in my presence.

 

 

 

Judge ’s signature

City and state: Greenbelt, Maryland Gina L. Simms, U.S. Magistrate Judge

 

Printed name and title
